REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 36-41, and 42-47, drawn to a method of controlling a needle to interact with a cell comprising a tower, a stage, a needle and a cell trap.  The feature of applying calibration data to determine when the needle has reached the cell is specific to these claims.
Group II, claim(s) 11-18 and 19-26, drawn to a method of generating calibration data comprising a tower, a stage, a needle and a cell trap.  The feature of recording actuation data is specific to these claims.
Group III, claim(s) 27-35, drawn to a method of controlling a needle to interact with a cell comprising a tower, a stage, a needle and a cell trap.  The feature of a camera and controller is specific to these claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1. because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:
Groups I, II, and II lack unity of invention because even though the inventions of these groups require the technical feature of a tower, a stage, a needle, and a cell trap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okandan et al (US Patent No. 6,645,757; Date of Patent: Nov. 11, 2003).
Okandan teaches a needle to interact with a cell (Okandan teaches movable member #24 comprises a hollow micromachined needle for penetrating the host cell #100; fig. 8, #100, col. 15, lines 11-21), a tower (Okandan; fig. 8, #26, col. 7 lines 13-16), a stage (Okandan; fig. 8, #28, col. 7 lines 24-26, and a cell trap (Okanda; fig. 8, #14, col. 5 lines 42-49).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




/Kathryn Wright/Primary Examiner, Art Unit 1798